DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 06/07/2022 has been considered and entered.  While the rejections in view of Okishio et al. (WO 2015/064359) alone are withdrawn for failing to teach the epoxide of the claims, the response in view of Nakanishi et al. (JP5171174A) and Okishio et al. (WO2015/064359) was not found to be persuasive.  Therefore, the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 9, 12, 14 – 16, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (JP5171174A) in view of Okishio et al. (WO 2015/064359)
In regards to claims 8, 12, Nakanishi teaches lubricating oil composition (title).  The composition is useful as refrigerator oil having R134a (difluoromethane) as refrigerant [0074].  The lubricating oil composition (i.e., refrigerating machine oil absent the refrigerant) has base oil, a phosphorus-based wear additive at from 0.05 to 5%, and an epoxy compound which is a glycidyl ester compounds having a formula (1) at 0.05 to 20% by weight in the lubricating oil composition [0007 – 0009].  The base oil includes synthetic oils such as polyalkylene glycol, polyol ester such as esters of polyol such as pentaerythritol or trimethylol propane and fatty acids having 3 to 12 carbon atoms, complex ester etc., [0017 – 0031].  Other glycidyl ether or glycidyl ester can be present as epoxy compound at 0.05 to 20% in the composition [0014].  Thus, the remainder of base oil is present in amounts of 75 to 99.9% by weight of the composition.  The phosphorus compounds can be a compound c) at from 0.5 to 5% [0012, 0013].  The phosphorus compound c is shown below: 
    PNG
    media_image1.png
    169
    350
    media_image1.png
    Greyscale
In the compound of formula c) R can be OH, alkylcarbonyl, etc. which is a polar group.  In one embodiment, the compound c) is represented as a formula (7) where R is CH2-ester as shown below [0081]:

    PNG
    media_image2.png
    87
    486
    media_image2.png
    Greyscale

However, while carboxylic ester is exemplified a carboxylic acid end group (-COOH) of the claim is not particularly recited.  
Okishio teaches carboxylic acid containing phosphate antiwear/extreme pressure agents for lubricating oils similar to Nakanishi, wherein the phosphate has a formula 1 having R1 and R2 groups which can be C2 to C18 hydrocarbon, R3 group which can be C1 to C4 hydrocarbon (i.e., alkyl) such as alkyl groups, and R4 is hydrogen or hydrocarbon group having one or more carbon atoms, and wherein the phosphorus compound is present in oil in amounts of from 10 to 10,000ppm (0.001 to 1%) [abstract, 0004 and 0024].
Thus, in view of Okishio, the carboxylic acid and carboxylic ester endgroups are interchangeable, and persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used carboxylic acid phosphate of Okishio as phosphorus antiwear additives in the composition of Nakanishi, as Okishio teaches they are useful phosphorus antiwear additives for lubricating oil compositions and also since Okishio teaches they are used interchangeably with the carboxylic ester based compounds exemplified by Nakanishi.
In regards to claim 9, Nakanishi teaches the composition having the recited amounts of base oil in the recited amounts and phosphorus compound in amounts overlapping the claimed range.  The composition kinematic viscosity in the claimed range as previously stated.
In regards to claim 14, Nakanishi teaches the composition having the claimed limitation.
In regards to claim 15, Nakanishi teaches the composition with the oil having a kinematic viscosity at 40ºC of from 20 to 460 mm2/s [0070].
In regards to claim 16, Nakanishi teaches the composition having ether such as polyalkylene glycol or polyol ester base oil such as pentaerythritol (from polyol having 4 hydroxy groups) ester of C3 to 12 fatty acid, etc. which provides the claimed limitations.
In regards to claim 26, Nakanishi teaches the composition having the claimed limitations as previously stated.

Response to Arguments
Applicant’s arguments have been considered but they were not found to be persuasive.
Applicants allege that the claims demonstrate unexpectedly improved results over the prior art.  The argument is not persuasive. 
The inventive examples are not commensurate in scope with the claims.
While the claimed composition can contain base oil comprising one of various synthetic oils at amounts of from 90% or higher, the inventive examples require a specific base oil present at about 99% in the composition which does not support the breadth of the claims.
While the claims allow for the phosphate to be present in amounts of from 0.01 to 0.1% in the composition, the inventive examples from the of the declaration and specification requires the phosphate (A1) to be present at from 0.02 to 0.05% which does not support the breadth of the claims.
While the claims allow for the presence of epoxy compounds such as glycidyl ether or glycidyl ester to be present at from 0.1 to 2% by mass of the composition, the inventive examples require the use of specific epoxy compound at about 0.6% which does not support the breadth of the claims.
Applicants thus fail to provide inventive examples that are commensurate in scope with the claims for demonstrating unexpected results sufficient to rebut the case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771